         Case 2:17-cv-00604-RFB-BNW Document 372
                                             367 Filed 04/06/21
                                                       04/02/21 Page 1 of 8
                                                                          9




 1   DAVID A. HUBBERT                             KIM GILBERT EBRON
     Acting Assistant Attorney General
 2                                                DIANA S. EBRON Nev. Bar No. 10580
     E. CARMEN RAMIREZ                            JACQUELINE GILBERT Nev. Bar No. 10593
 3   TY HALASZ                                    KAREN L. HANKS Nev. Bar No. 9578
     Trial Attorneys, Tax Division                7625 Dean Martin Drive, Ste. 110
 4   U.S. Department of Justice                   Las Vegas, Nevada 89139
     P.O. Box 683
 5   Washington, D.C. 20044                       Attorneys for SFR Investments Pool 1, LLC
     T: (202) 616-2885 (Ramirez)
 6   T: (202) 307-6484 (Halasz)                   LIPSON NEILSON, COLE, SELTZER &
                                                  GARIN, P.C.
     F: (202) 307-0054
 7   E.Carmen.Ramirez@usdoj.gov                   J. WILLIAM EBERT Nev. Bar No. 2697
     Ty.Halasz@usdoj.gov                          JANEEN V. ISAACSON Nev. Bar No. 6429
 8   Western.Taxcivil@usedoj.gov                  9900 Covington Cross Dr., Ste. 120
                                                  Las Vegas, Nevada 89144
 9
     Attorneys for the United States of America   Attorneys for Anthem Country Club Community
                                                  Association
10

11

12                    IN THE UNITED STATES DISTRICT COURT FOR THE
                                  DISTRICT OF NEVADA
13
     CAPITAL ONE, NATIONAL                     )
14   ASSOCIATION, a national banking           )        Case No. 2:17-cv-00604-RFB-BNW
     association,                              )        consolidated with
15                                             )        Case No. 2:17-cv-00916-KJD-BNW
                   Plaintiff,                  )
16                                             )        JOINT PROPOSED AMENDMENTS
                v.                             )        TO SCHEDULING ORDER BY THE
17                                             )        ANTHEM COUNTRY CLUB
     SFR INVESTMENTS POOL 1, LLC, a            )        COMMUNITY ASSOCIATION, SFR
18   Nevada limited liability company; and     )        INVESTMENTS POOL 1, LLC, AND
     ANTHEM COUNTRY CLUB COMMUNITY, )                   THE UNITED STATES
19   ASSOCIATION, a Nevada nonprofit           )
     corporation,                              )
20                                             )
                Defendants.                    )
21   _______________________________________ )
                                               )
22   SFR INVESTMENTS POOL 1, LLC, a            )
     Nevada limited liability company,         )
23                                             )
                Counterclaimant/Crossclaimant, )
24                                             )
                v.                             )
25

                                                  i
         Case 2:17-cv-00604-RFB-BNW Document 372
                                             367 Filed 04/06/21
                                                       04/02/21 Page 2 of 8
                                                                          9




 1   CAPITAL ONE, NATIONAL                           )
     ASSOCIATION, a national banking                 )
 2   Association; LEON BENZER, an individual;        )
     UNITED STATES OF AMERICA                        )
 3                                                   )
                 Cross-Defendants,                   )
 4   C           Counter-Defendants.                 )
                                                     )
 5   _______________________________________         )
                                                     )
 6   UNITED STATES OF AMERICA,                       )
                                                     )
 7             Plaintiff,                            )
                                                     )
 8             v.                                    )
                                                     )
 9   LEON BENZER;                                    )
     SFR INVESTMENTS POOL 1, LLC;                    )
10   CAPITAL ONE, N.A.; ROCKTOP                      )
     PARTNERS, LLC; WILMINGTON SAVINGS               )
11   FUND SOCIETY, FSB, AS TRUSTEE OF                )
     STANWICH MORTGAGE LOAN TRUST A;                 )
12   ANTHEM COUNTRY CLUB                             )
     COMMUNITY ASSOCIATION; and                      )
13   REPUBLIC SILVER STATE DISPOSAL INC.,            )
                                                     )
14            Defendants.                            )
     _______________________________________         )
15                                                   )
     CAPITAL ONE, NATIONAL ASSOCIATION               )
16   a national banking association,                 )
                                                     )
17       Counter-Claimant/Cross-Claimant,            )
                                                     )
18             v.                                    )
                                                     )
19   UNITED STATES OF AMERICA;                       )
     LEON BENZER, an individual;                     )
20   SFR INVESTMENTS POOL 1, LLC,                    )
     a Nevada limited liability company; and         )
21   ANTHEM COUNTRY CLUB                             )
     ASSOCIATION, a Nevada corporation,              )
22                                                   )
        Counter-Defendant/Cross-Defendants.          )
23   _______________________________________         )

24

25

                                                ii
          Case 2:17-cv-00604-RFB-BNW Document 372
                                              367 Filed 04/06/21
                                                        04/02/21 Page 3 of 8
                                                                           9




 1          The Court granted the United States’ motion to compel discovery and directed the parties

 2   to propose a revised schedule. (ECF No. 364). Anthem Country Club Community Association

 3   (“Anthem”), SFR Investments Pool 1, LLC (“SFR”), and the United States ask that the Court

 4   adjust the dates currently in effect (see ECF No. and ECF Nos. 339-1 (proposed schedule) and

 5   341 (order approving schedule)) to reflect the new deadlines discussed below. Before filing this

 6   motion, the movants’ counsel met and conferred by telephone with the counsel for Rocktop

 7   Partners LLC (“Rocktop”) and Wilmington Savings Fund Society (“Wilmington”). The parties

 8   agree on most dates but were unable to agree to the scope of discovery going forward.

 9                                          MEMORANDUM

10          The parties, including Rocktop and Wilmington, generally agreed on the timing proposed

11   below, except for the discovery cutoff. At the core of the dispute is the fact that because

12   Rocktop and Wilmington refused to produce any documents until the Court granted the United

13   States’ motion to compel, the movants have lost at least 51 days of the 95-day discovery period

14   the Court previously granted. (Rocktop and Wilmington still have not produced the documents,

15   though they say they will do so by April 20, 2021.) The movants believe they are entitled to a

16   discovery period that approximates the initial 95-day period. Rocktop and Wilmington disagree.

17          As the Court is aware, discovery was re-opened because Rocktop and Wilmington

18   created and produced new documents in July of 2020, months after discovery was intended to

19   have closed. Although the Court declined to exclude the new documents, it reasoned it would be

20   “manifestly unjust” to deny the other parties discovery concerning the issues the July 2020

21   production raised. (ECF No. 327 at 20)). The movants asked the Court for a 95-day discovery

22   period, and the Court granted that request. (ECF No. 342 at 19).

23          However, the movants have not had the benefit of that 95-day period because Rocktop

24   and Wilmington objected to the movants’ discovery requests. The United States promptly issued

25   requests for production, pursuant to Rule 34. This would have allowed the United States time to
                                                     1
          Case 2:17-cv-00604-RFB-BNW Document 372
                                              367 Filed 04/06/21
                                                        04/02/21 Page 4 of 8
                                                                           9




 1   review the production, and then ask tailored interrogatories and requests for admission pursuant

 2   to Rules 33 and 36, as follow-up. SFR initially waited to send its own requests. Waiting until it

 3   had the documents the United States had requested would have allowed SFR to avoid duplication

 4   and to issue more targeted inquiries, if needed, based on what it learned from the production.

 5   However, Rocktop and Wilmington objected to the government’s requests on February 3, 2021,

 6   so the United States promptly moved to compel production. When it became clear the motion to

 7   compel could not be decided right away, SFR issued a round of discovery to avoid any

 8   suggestion of waiver. Rocktop and Wilmington have objected to those requests as well; the

 9   parties are currently conferring regarding that dispute.

10          The Court has now granted the United States’ motion to compel (ECF No. 364), and

11   Rocktop and Wilmington say they will produce documents by April 20, 2021. But that means

12   the movants lost 51 days, the time between February 3, 2021, the day Rocktop and Wilmington

13   should have produced the documents, and March 26, 2021, the day discovery was to have closed.

14   And that 51-day figure does not include the time that may be lost before Rocktop and

15   Wilmington respond to SFR’s requests. The discovery cutoff should therefore be extended at

16   least 51 days from the time that Rocktop and Wilmington comply with all of the outstanding

17   discovery requests, unless the Court ultimately sustains all of their objections to SFR’s requests.

18   (If so, the 51 days should count from the date of such order.)

19          The movants did not set out to extend discovery past March 2021. This situation exists

20   because Rocktop and Wilmington waited until after the close of discovery to create and produce

21   new materials, and then spent the next several months fighting reasonable discovery. Under the

22   circumstances, a discovery cutoff date that reduces the 95-days the Court granted would penalize

23   the movants even as they prevail over the objections. It is true that discovery may end up

24   requiring more than 51 days, depending on when Rocktop and Wilmington’s dispute with SFR is

25   resolved. But any such extension will be because of Rocktop and Wilmington’s initial
                                                    2
           Case 2:17-cv-00604-RFB-BNW Document 372
                                               367 Filed 04/06/21
                                                         04/02/21 Page 5 of 8
                                                                            9




 1   objections. There was little point in issuing further written requests while the objection was

 2   pending. The movants had no initial production to follow-up on, and the futility of issuing

 3   requests before a ruling was demonstrated by Rocktop and Wilmington’s across-the-board

 4   objections to the requests SFR ultimately issued. The objections halted the discovery process for

 5   everyone, and it is impractical to set different cutoffs for the different parties.

 6           However, based on the meet and confer, it appears that Rocktop and Wilmington wish to

 7   shorten the 95-day period because on the theory that the movants are entitled to only one round

 8   of written discovery each. For example, because the United States issued one round of requests

 9   for production after the Court re-opened discovery, they say the United States cannot review the

10   production and issue any follow up interrogatories or requests for admission.

11           Rocktop and Wilmington’s counsel did not point to anything in the Court’s prior orders

12   or the discovery rules that set forth such a one-and-done policy. The Federal Rules generally

13   allow 30 days for a party to respond to written discovery (with an additional three days for

14   service by mail, though the parties have agreed to electronic service). See, e.g., Fed. R. Civ. P.

15   34 (b)(2). The 95-day period would have been enough time to issue a round of discovery, and

16   then issue a second round, or take depositions, or both, depending on what turned up in the first

17   round. The Rules do not mandate any one strategy within the timeframe allowed.

18           Rocktop and Wilmington’s counsel asserted that it was his practice to issue a single

19   round of discovery, so there is no need for the other parties’ counsel to do anything differently.

20   But the other counsel are not obligated to follow his preferred legal strategies. He also suggested

21   that no written discovery beyond the United States’ three requests for production could be useful,

22   because he could not think of any questions to ask. But Rocktop and Wilmington continue to

23   hold all the cards—they still have not produced any documents related to the new requests. The

24   movants should not waive their rights to issue further discovery while blind. Plus, forcing parties

25   to issue all written discovery at once encourages a scorched-earth approach to discovery, seeking
                                                      3
          Case 2:17-cv-00604-RFB-BNW Document 372
                                              367 Filed 04/06/21
                                                        04/02/21 Page 6 of 8
                                                                           9




 1   anything and everything for fear of leaving something unanticipated out, which is inconsistent

 2   with the Rules’ admonition that parties take care to make their requests “proportional to the

 3   needs of the case”. Fed. R. Civ. P. 26(b)(1).

 4          Next, Rocktop and Wilmington’s counsel suggested that there was no need for a 95-day

 5   discovery period because the movants had already had the chance to ask whatever questions they

 6   needed, and could have done so “in 2017.” That ship has sailed. The Court rejected very similar

 7   arguments already, most recently in granting the United States’ motion to compel. (ECF No.

 8   264). The movants cannot be faulted for not previously asking questions about, or prompted by,

 9   documents that they have never before seen.

10          Finally, Rocktop and Wilmington suggested that about 30 days would be enough time to

11   review the production, and then notice and take a deposition. Even if the Court retracts the 95-

12   day period it initially granted, or rules that the movants are limited to one round of written

13   discovery each, 30 days is aggressive. Scheduling a deposition at a time that works for the

14   deponent and four sets of lawyers is no easy feat, even excluding the time needed to obtain

15   transcripts and even assuming only one deposition is needed.

16          Therefore, the movants propose the following dates:

17   Event                         Current Date        Proposed Deadline
     Rocktop and Wilmington        N/A                 April 6, 20211
18   to produce privilege log

19   Any objections to             N/A                 14 days from the production of the log, with
     privilege log                                     the opposing party’s response due 3 days later
20
     Rocktop and Wilmington        February 3,         April 20, 2021
21   to produce non-privileged     2021
     documents responsive to
22   the
     theUnited
          motionStates’ current
                  to compel  at
     requests for
     ECF No. 352. production
23

24   1
      The discussion during the meet and confer was vague as to this date, but the minute order at
     ECF No. 364 states that the log should be produced within 7 days of March 30, 2021.
25
                                                       4
          Case 2:17-cv-00604-RFB-BNW Document 372
                                              367 Filed 04/06/21
                                                        04/02/21 Page 7 of 8
                                                                           9




 1   Event                        Current Date       Proposed Deadline
     Any motions concerning       N/A                April 12, 2021, for any motion, with any
 2   SFR’s current discovery                         response due by April 16, 2021
     requests
 3   Discovery cutoff             March 26, 2021     June 10, 2021, if Rocktop and Wilmington
                                                     produce all documents responsive to the
 4                                                   United States and SFR’s current
                                                                              pendingdiscovery
                                                                                       discovery
                                                                                2
                                                     requests by April 20, 2021.
 5
                                                     If Rocktop
                                                     If either     andrequires
                                                                party   Wilmington     do notafter
                                                                                  discovery     produce
                                                                                                    the
 6                                                   all,
                                                     June or 10,
                                                             substantially  all, thethen
                                                                 2021, deadline,     documents     by
                                                                                           they must
                                                     April   20, 2021orand/or
                                                     file a motion             if there
                                                                        stipulation   forare
                                                                                          theany
                                                                                               Court's
 7                                                   unresolved
                                                     consideration.discovery  disputes    as of June 10,
                                                     2021, the deadline will be automatically be
 8                                                   extended by 30 days. The parties will work
                                                     together to propose a new schedule in light of
 9                                                   such disputes.

10   Dispositive motions          April 26, 2021     The
                                                     Julylater  of 30 days
                                                           12, 2021   (i.e., after the Discovery
                                                                             30 days    after the
                                                     Cutoff,  or 30 days
                                                     discovery cutoff).   after  the resolution of any
11                                                   open discovery-related motion, or 30 days after
                                                     last date of production or response (assuming
12                                                   the production or response does not generate
                                                     further motions practice).
13
     Joint pretrial order         May 26, 2021,      30 days from the date of the last decision on
14                                or 30 days from    any dispositive motions.
                                  the date of the
15                                last decision on
                                  any dispositive
16                                motions

17
            Finally, the movants note that the United States’ motion for leave to amend the operative
18
     answer (ECF No. 357) is also currently pending. The parties understand that this motion is under
19
     Judge Weksler’s jurisdiction. At this time, the parties have not agreed to any specific changes to
20
     the schedule based on the when or how that motion is resolved.
21
            WHEREFORE, the Court should enter the deadlines proposed above.
22

23

24   2
       This affords the parties approximately the same amount of follow-up time as they would have
     had if Rocktop and Wilmington had produced the documents on February 3.
25
                                                     5
          Case 2:17-cv-00604-RFB-BNW Document 372
                                              367 Filed 04/06/21
                                                        04/02/21 Page 8 of 8
                                                                           9




 1          Respectfully submitted April 2, 2021 [Signatures below]
                                                ORDER
 2                                                              IT IS SO ORDERED
     On the basis of good cause IT IS ORDERED that ECF No. 367 is GRANTED in part
 3
     and DENIED in part as modified in this order (see page 4, lines 21 to 24; page 5, lines
     3 to 13). IT IS FURTHER ORDERED that ECF No. 368 is DENIED.
 4                                                         _________________
                                                  IT IS SO ORDERED
 5                                                     DATED: United States
                                                              12:55 pm,     District
                                                                         April       Judge or
                                                                               05, 2021
                                                              United States Magistrate Judge
 6

 7   Submitted by:
                                                       BRENDA WEKSLER
 8                                                     UNITED STATES MAGISTRATE JUDGE
      LIPSON, NEILSON, COLE, SELTZER & GARIN,          KIM GILBERT EBRON
 9    P.C.
                                                       By: /s/
      By: /s/                                               Diana S. Ebron
10         J. William Ebert
           Nevada Bar No. 2697                              Nevada Bar No. 10580
11         Janeen V. Isaacson                               Jacqueline Gilbert
           Nevada Bar No. 6429                              Nevada Bar No. 10593
12         9900 Covington Cross Dr., Ste. 120               Karen L. Hanks
           Las Vegas, Nevada 89144                          Nevada Bar No. 9578
13                                                          7625 Dean Martin Drive, Ste. 110
          Attorneys for Anthem Country Club                 Las Vegas, Nevada 89139
          Community Association
14
                                                           Attorneys for SFR Investments Pool 1,
15                                                         LLC
      By: /s/ Ty Halasz

16        David A. Hubbert
          Acting Assistant Attorney General
17
          E. Carmen Ramirez
          Ty Halasz
18        Trial Attorneys, Tax Division
          U.S. Department of Justice
19        P.O. Box 683
          Washington, DC 20044
20
          Attorneys for United States
21

22

23

24

25
                                                   6
